
	
		I
		112th CONGRESS
		1st Session
		H. R. 1888
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2011
			Mr. Rangel (for
			 himself, Mr. Jones, and
			 Ms. McCollum) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committees on
			 Ways and Means,
			 the Judiciary,
			 Agriculture, and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To facilitate the export of United States agricultural
		  products to Cuba as authorized by the Trade Sanctions Reform and Export
		  Enhancement Act of 2000, to remove impediments to the export to Cuba of medical
		  devices and medicines, to allow travel to Cuba by United States legal
		  residents, to establish an agricultural export promotion program with respect
		  to Cuba, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting American Agricultural and
			 Medical Exports to Cuba Act of 2011.
		2.Clarification of
			 payment terms under the Trade Sanctions Reform and Export Enhancement Act of
			 2000Section 908(b)(4) of the
			 Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C.
			 7207(b)(4)) is amended—
			(1)in subparagraph
			 (B), by striking and at the end;
			(2)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(D)the term
				payment of cash in advance means, notwithstanding any other
				provision of law, the payment by the purchaser of an agricultural commodity or
				product and the receipt of such payment by the seller prior to—
						(i)the transfer of
				title of such commodity or product to the purchaser; and
						(ii)the release of
				control of such commodity or product to the
				purchaser.
						.
			3.Authorization of
			 direct transfers between Cuban and United States financial institutions under
			 the Trade Sanctions Reform and Export Enhancement Act of 2000
			(a)In
			 generalNotwithstanding any
			 other provision of law, the President may not restrict direct transfers from a
			 Cuban depository institution to a United States depository institution executed
			 in payment for a product authorized for sale under the Trade Sanctions Reform
			 and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.).
			(b)Depository
			 institution definedIn this
			 section, the term depository institution means any entity that is
			 engaged primarily in the business of banking (including a bank, savings bank,
			 savings association, credit union, trust company, or bank holding
			 company).
			4.Establishment of
			 agricultural export promotion program with respect to Cuba
			(a)In
			 generalThe Secretary of
			 Agriculture shall establish a program to provide information and technical
			 assistance to United States agricultural producers, cooperative organizations,
			 or State agencies that promote the sale of agricultural commodities, in order
			 to promote and facilitate United States exports of agricultural products to
			 Cuba as authorized by the Trade Sanctions Reform and Export Enhancement Act of
			 2000.
			(b)Technical
			 assistance To facilitate exportsThe Secretary shall maintain on the Web
			 site of the Department of Agriculture information to assist exporters and
			 potential exporters of United States agricultural commodities with respect to
			 Cuba.
			(c)Authorization of
			 fundsThe Secretary is
			 authorized to expend such sums as may be available in the Agricultural Export
			 Promotion Trust Fund established under section 9512 of the Internal Revenue
			 Code of 1986 (as added by section 9(b) of this Act).
			5.Issuance of visas
			 to conduct activities in accordance with the trade sanctions reform and export
			 enhancement act of 2000
			(a)Issuance of
			 visasNotwithstanding any other provision of law, in the case of
			 a Cuban national whose itinerary documents an intent to conduct activities,
			 including phytosanitary inspections, related to purchasing United States
			 agricultural goods under the provisions of the Trade Sanctions Reform and
			 Export Enhancement Act of 2000, a consular officer (as defined in section
			 101(a)(9) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(9))) may
			 issue a nonimmigrant visa under section 101(a)(15)(B) of such Act (8 U.S.C.
			 1101(a)(15)(B)) to the national, if the national is not inadmissible to the
			 United States under section 212 of such Act (8 U.S.C. 1182).
			(b)Periodic
			 reports
				(1)In
			 generalNot later than 45 days after the date of enactment of
			 this Act and every 3 months thereafter the Secretary of State shall submit to
			 the Committees on Finance, Agriculture, Nutrition, and Forestry, and Foreign
			 Relations of the Senate and the Committees on Agriculture, Ways and Means, and
			 Foreign Affairs of the House of Representatives a report on the issuance of
			 visas described in subsection (a).
				(2)Content of
			 reportsEach report shall contain a full description of each
			 application received from a Cuban national to travel to the United States to
			 engage in purchasing activities pursuant to the Trade Sanctions Reform and
			 Export Enhancement Act of 2000 and shall describe the disposition of each such
			 application.
				6.Adherence to
			 international agreements for the mutual protection of intellectual
			 property
			(a)Repeal of
			 Prohibition on Transactions or Payments With Respect to Certain United States
			 Intellectual PropertySection
			 211 of the Department of Commerce and Related Agencies Appropriations Act, 1999
			 (section 101(b) of division A of Public Law 105–277; 112 Stat. 2681–88), is
			 repealed.
			(b)RegulationsThe
			 Secretary of the Treasury shall promulgate such regulations as are necessary to
			 carry out the repeal made by subsection (a), including removing any prohibition
			 on transactions or payments to which subsection (a)(1) of section 211 of the
			 Department of Commerce and Related Agencies Appropriations Act, 1999 (as such
			 section was in effect on the day before the date of the enactment of this Act),
			 applied.
			(c)Further
			 regulations
				(1)In
			 generalThe Secretary of the Treasury shall amend part 515 of
			 title 31, Code of Federal Regulations (the Cuban assets control regulations),
			 to authorize under general license the transfer or receipt of any trademark or
			 trade name subject to United States law in which a designated national has an
			 interest.
				(2)Designated
			 national definedIn this
			 subsection, the term designated national has the meaning given the
			 term in subsection (d)(1) of section 211 of the Department of Commerce and
			 Related Agencies Appropriations Act, 1999 (as such section was in effect on the
			 day before the date of the enactment of this Act).
				7.Travel to
			 Cuba
			(a)Freedom of
			 travel for United States citizens and legal residentsSubject to
			 subsection (c), the President shall not regulate or prohibit, directly or
			 indirectly, travel to or from Cuba by United States citizens or legal
			 residents, or any of the transactions incident to such travel that are set
			 forth in subsection (b). The President shall rescind all regulations in effect
			 on the date of the enactment of this Act that so regulate or prohibit such
			 travel or transactions.
			(b)Transactions
			 incident to travelThe transactions referred to in subsection (a)
			 are—
				(1)any transactions
			 ordinarily incident to travel to or from Cuba, including the importation into
			 Cuba or the United States of accompanied baggage for personal use only;
				(2)any transactions
			 ordinarily incident to travel or maintenance within Cuba, including the payment
			 of living expenses and the acquisition of goods or services for personal
			 use;
				(3)any transactions
			 ordinarily incident to the arrangement, promotion, or facilitation of travel
			 to, from, or within Cuba;
				(4)any transactions
			 incident to nonscheduled air, sea, or land voyages, except that this paragraph
			 does not authorize the carriage of articles into Cuba or the United States
			 except accompanied baggage; and
				(5)normal banking
			 transactions incident to the activities described in the preceding provisions
			 of this subsection, including the issuance, clearing, processing, or payment of
			 checks, drafts, travelers checks, credit or debit card instruments, or similar
			 instruments;
				except that
			 this section does not authorize the importation into the United States of any
			 goods for personal consumption acquired in Cuba.(c)ExceptionThe
			 restrictions on authority contained in subsection (a) do not apply in a case in
			 which the United States is at war with Cuba, armed hostilities between the two
			 countries are in progress, or there is imminent danger to the public health or
			 the physical safety of United States citizens or legal residents.
			(d)ApplicabilityThis
			 section applies to actions taken by the President before the date of the
			 enactment of this Act which are in effect on such date of enactment, and to
			 actions taken on or after such date of enactment.
			(e)Inapplicability
			 of other provisionsThis section applies notwithstanding section
			 102(h) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996
			 (22 U.S.C. 6032(h)) and section 910(b) of the Trade Sanctions Reform and Export
			 Enhancement Act of 2000 (22 U.S.C. 7209(b)).
			8.Export of
			 medicines and medical devices to Cuba
			(a)Repeal of
			 requirement for onsite verificationsSection 1705 of the Cuban Democracy Act of
			 1992 (22 U.S.C. 6004) is amended by striking subsection (d).
			(b)Rule of
			 constructionNothing in the
			 amendment made by subsection (a) shall be construed to restrict the authority
			 of the President to—
				(1)impose export
			 controls with respect to the export of medicines or medical devices under
			 sections 5 or 6 of the Export Administration Act of 1979; or
				(2)exercise the
			 authorities the President has under the International Emergency Economic Powers
			 Act with respect to Cuba pursuant to a declaration of national emergency
			 required by that Act that is made on account of an unusual and extraordinary
			 threat, that did not exist before the enactment of this Act, to the national
			 security, foreign policy, or economy of the United States.
				9.Increase in
			 airport ticket tax for transportation between United States and Cuba;
			 establishment of agricultural export promotion trust fund
			(a)Increase in
			 ticket taxSubsection (c) of section 4261 of the Internal Revenue
			 Code of 1986 (relating to use of international travel facilities) is amended by
			 adding at the end the following new paragraph:
				
					(4)Special rule for
				cubaIn any case in which the tax imposed by paragraph (1)
				applies to transportation beginning or ending in Cuba before January 1, 2013,
				such tax shall be increased by
				$1.00.
					.
			(b)Agricultural
			 export promotion trust fund
				(1)In
			 generalSubchapter A of chapter 98 of the Internal Revenue Code
			 of 1986 (relating to establishment of trust funds) is amended by adding at the
			 end the following new section:
					
						9512.Agricultural
				export promotion trust fund
							(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the Agricultural Export Promotion
				Trust Fund, consisting of such amounts as may be appropriated or
				credited to such fund as provided in this section or section 9602(b).
							(b)Transfers to
				trust fundThere are hereby appropriated to the Agricultural
				Export Promotion Trust Fund amounts equivalent to the taxes received in the
				Treasury by reason of section 4261(c)(4).
							(c)ExpendituresAmounts in the Agricultural Export
				Promotion Trust Fund shall be available, as provided by appropriation Acts, for
				making expenditures to the Office of the Secretary of Agriculture for the
				purposes set out in section 4 of the Promoting American Agricultural and
				Medical Exports to Cuba Act of
				2011.
							.
				(2)Conforming
			 amendmentSubparagraph (B) of section 9502(b)(1) of such Code is
			 amended by inserting (other than by reason of subsection (c)(4)
			 thereof) after sections 4261.
				(3)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 such Code is amended by adding at the end the following new item:
					
						
							Sec. 9512. Agricultural Export Promotion Trust
				Fund.
						
						.
				(c)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 transportation beginning after the 90-day period beginning on the date of the
			 enactment of this Act, except that such amendment shall not apply to amounts
			 paid before the end of such period.
			
